

Deutsche Übersetzung
         
 
1. ERG’NZUNGSVEREINBARUNG
ZUR
GESELLSCHAftervereinbarung
 
 
 
1st Amendment
to the
Shareholder Agreement
 
[notarization required]
     
zwischen
 
by and among
1. Audible, Inc.
("Audible")
 
und / and
 
2a. MNO Beteiligungs GmbH
("Random House")
 
und / and
 
2b. Verlagsgruppe Random House GmbH
("VRH")
 
und / and
 
3. Holtzbrinck Ventures GmbH
("Holtzbrinck")
 
und / and
 
4. Verlagsgruppe Lübbe GmbH & Co. KG
("LUEBBE“)
 
und / and
 
5. Audible GmbH
(die "Gesellschaft" / the "Company")
 
1. Sachstand
 
1. Recitals
1.1 Die Gesellschaft ist eine Gesellschaft mit beschränkter Haftung nach
deutschem Recht mit dem Sitz in München. Sie ist im Handelsregister des
Amtsgerichts München unter HRB 151 689 eingetragen. Das Stammkapital der
Gesellschaft in Höhe von EUR 49.000,00 ist vollst’ndig einbezahlt.
 
 
1.1 The Company is a limited liability company established under the laws of
Germany with its seat in Munich. It is registered with the commercial registry
in Munich under docket no. HRB 151 689. The nominal capital of the Company in
the amount of EUR 49,000.00 has been fully paid in.
 
 
1.2 Die Geschäftsanteile der Gesellschaft werden von folgenden Gesellschaftern
(die "Gesellschafter") wie folgt gehalten:
   
1.2 The Shares in the Company are being held by the following shareholders (the
"Shareholders") as follows:

 
Gesellschafter /
Shareholder
 
Beteiligung gesamt /
aggregate shareholdings
 
nom. (EUR)
% (ca.)
Audible
23,750
48.470    
Random House
11,400
23.265    
Holtzbrinck
11,400
23.265    
LUEBBE
2,450
5.000    
Gesamt/Aggregate
49,000
100.000    

 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Zwischen den Parteien dieser Vereinbarung (die "Parteien") besteht eine am
3. Juli 2006 zu URNr. 1388/K/2006 des Notars Dr. Dieter Karl in München
geschlossene Gesellschaftervereinbarung (die "Gesellschaftervereinbarung") und
ist dieser Vereinbarung als Anlage 1.3 beigefügt.
 
1.3 A shareholder agreement has been concluded among the parties of this
agreement (the "Parties") on 3 July 2006 (the "Shareholder Agreement") to deed
no. 1388/K/2006 of the notary public Dr. Dieter Karl in Munich and is attached
to this Agreement as Exhibit 1.3.
1.4 Im Hinblick auf zusätzlichen Liquiditätsbedarf der Gesellschaft sind die
Parteien übereingekommen, der Gesellschaft im Wege der
Gesellschafterfinanzierung bis zu EUR 1.031.508,65 zuzuführen und das
Stammkapital entsprechend zu erhöhen. Für die Kapitalerhöhung soll dabei eine
Bewertung der Gesellschaft mit ungef’hr EUR 5.733.000 (pre-money) zugrundegelegt
werden; daraus ergibt sich eine Erhöhung des Stammkapitals um bis zu (auf glatte
EUR 50 gerundet) EUR 8.800 sowie Zuzahlungen in die Kapitalrücklage gem’ß § 272
Abs. 2 Nr. 4 HGB von bis zu EUR 1.022.708,65. Die Kapitalerhöhung und die
zus’tzliche Finanzierung soll in mehreren Stufen beschlossen bzw. bereitgestellt
werden.
 
 
1.4 With regard to additional financing required by the Company, the Parties
have agreed to provide additional funding of up to EUR 1,031,508.65 by way of
shareholder financing and to increase the nominal capital of the Company
accordingly. For the capital increase, a valuation of the Company of
approx. EUR 5,733,000 (pre-money) has been agreed upon; therefore, the nominal
capital shall be increased by up to EUR 8,800 (approximated to the next even
EUR 50), and additional contributions of up to EUR 1,022,708.65 shall be made
into the capital reserves pursuant sec. 272 para. 2 no. 4 German Commercial Code
(HGB). The capital increase shall be resolved upon and the additional financing
shall be provided in several steps as detailed below.
1.5 Diese "1. Erg’nzungsvereinbarung" erg’nzt bzw. ’ndert die bestehende
Gesellschaftervereinbarung. Definierte Begriffe werden in derselben Bedeutung
verwendet wie in der Gesellschaftervereinbarung, soweit sie nicht in dieser
Vereinbarung anders definiert sind.
 
1.5 This 1st Amendment to the Shareholder Agreement (the "1st Amendment") amends
and modifies the Shareholder Agreement. Defined terms shall have the same
meaning as under the Shareholder Agreement unless defined herein otherwise
2. Finanzierungsverpflichtungen von Audible und Holtzbrinck
 
2. Financial Commitments of Audible and Holtzbrinck
2.1 Audible und Holtzbrinck verpflichten sich hiermit gegenüber den übrigen
Gesellschaftern, nicht aber gegenüber der Gesellschaft, der Gesellschaft
weiteres Eigenkapital wie in nachstehender Tabelle dargestellt zur Verfügung zu
stellen ("Erste Finanzierungstranche"):
 
2.1 Audible and Holtzbrinck hereby commit vis-à-vis the other shareholders, but
not the Company, to provide additional funding as set forth below ("First
Capital Contribution"):
 

 
Gesellschafter /
Shareholder
zus’tzliche Beteiligung /
additional shareholdings
 
Stammeinlage (EUR) /
nominal share (EUR)
Zuzahlung (EUR) /
additional contribution (EUR)
Audible
2,800
212,598.42
Holtzbrinck
2,700
312,437.00
Gesamt / Aggregate
5,500
525,035.42

 
2.2 Unmittelbar nach Abschluss dieser 1. Ergänzungsvereinbarung werden die
Gesellschafter eine Gesellschafterversammlung abhalten und unter Verzicht auf
ihr jeweiliges Bezugsrecht eine Kapitalerhöhung um EUR 5.500 beschließen und
ausschließlich Audible und Holtzbrinck Übernahme von Gesch’ftsanteilen in Höhe
der obengenannten Betr’ge zulassen.
 
2.2 Immediately after concluding this 1st Amendment, the Shareholders shall
convene for a shareholders' meeting resolving upon a capital increase by
EUR 5,500, waiving their rights to subscribe for new shares and admitting only
Audible and Holtzbrinck subscribe for the respective shares as set forth above.
 
2.3 Die jeweiligen Stammeinlagen sind in bar zu leisten und innerhalb von
5 Bankarbeitstagen nach dem Kapitalerhöhungsbeschluss f’llig.
 
2.3 The contributions on the nominal shares shall be due for payment in cash
within 5 banking days after the resolution on the capital increase.
2.4 Im Falle von Holtzbrinck ist die Zuzahlung in bar zu erbringen und innerhalb
von 10 Bankarbeitstagen nach dem Kapitalerhöhungsbeschluss f’llig.
 
2.4 In the case of Holtzbrinck, the additional contribution into the capital
reserves shall be due for payment in cash within 10 banking days after such
resolution.
2.5 Audible wird einen Teilbetrag seiner Zuzahlung in die Kapitalrücklagen durch
Einbringung von Forderungen aus dem Lizenzvertrag vom 30. August 2004 (der
"Lizenzvertrag") für die Monate Januar 2006 bis September 2006 in Höhe von
USD 270.000 (= EUR 212.598,42; für Zwecke dieser 1. Erg’nzungs-vereinbarung soll
der Umrechnungskurs von USD zu EUR 1,27 zu 1,00 betragen) aufgrund besonderen
Vertrags, der innerhalb von 10 Bankarbeitstagen mit der Gesellschaft zu
schließen ist, erbringen. Der auf die Stammeinlage zu leistende Betrag von
EUR 2.800 ist, zur Vermeidung von Zweifeln, in bar zu leisten.
 
2.5 Audible shall, by separate agreement to be concluded with the Company within
10 banking days after the resolution on the capital increase, contribute into
the capital reserves its claims resulting from the license agreement with the
Company dated 30 August 2004 (the "License Agreement") for the period of January
2006 to September 2006 in the amount of USD 270,000 (= EUR 212,598.42; for
purpose of this 1st Amendment the exchange rate of USD to EUR shall be fixed at
1.27 to 1.00). The nominal amount of EUR 2,800 shall, for the avoidance of
doubt, be payable in cash.
2a. Weitere Finanzierung durch Audible
 
2a. Additional Funding by Audible
Audible ist, über die Finanzierungsleistungen nach vorstehender Ziff. 2 hinaus,
berechtigt, aber nicht verpflichtet, eine weitere Zuzahlung in die
Kapitalrücklage in Höhe von EUR 118.110,23 (= USD 150.000,00) durch Einbringung
der weiteren Forderungen aus dem Lizenzvertrag für den Zeitraum von Oktober 2006
bis Februar 2007 aufgrund besonderen Vertrags bis sp’testens 15. M’rz 2007 zu
erbringen. In diesem Fall würde diese zus’tzliche Finanzierung als Teil der
Ersten Finanzierungstranche gelten und die Stammeinlagen und Zuzahlungen wie
folgt lauten:
 
In addition to the funding pursuant to sec. 2 above, Audible shall be entitled,
but not obliged, to contribute its further claims under the License Agreement
for the period of October 2006 until February 2007 in the amount of
EUR 118,110.23 (= USD 150,000.00) into the capital reserves of the Company
pursuant to a separate agreement to be concluded with the Company until 15 March
2007. In this case, such additional contribution shall be considered part of the
First Capital Contribution and the nominal shares and the additional
contributions would read as follows:

 
Gesellschafter /
Shareholder
zus’tzliche Beteiligung /
additional shareholdings
 
Stammeinlage (EUR) /
nominal share (EUR)
Zuzahlung (EUR) /
additional contribution (EUR)
Audible
2,800
330,708.65
Holtzbrinck
2,700
312,437.00
Gesamt / Aggregate
5,500
643,145.65

 
3. Finanzierung durch Random House, LUEBBE und/oder Holtzbrinck
 
3. Funding by Random House, LUEBBE and/or Holtzbrinck
3.1 Random House, LUEBBE und, soweit Random House und/oder LUEBBE das
entsprechende Recht nicht ausüben, Holtzbrinck sind berechtigt, aber nicht
verpflichtet, der Gesellschaft weiteres Eigenkapital gem’ß nachstehender Tabelle
zuzuführen ("Zweite Finanzierungstranche"). Die Verpflichtung von Random House,
LUEBBE und/oder Holtzbrinck, auch die jeweiligen Zuzahlungen in die
Kapitalrücklage zu erbringen, besteht nur gegenüber den übrigen Gesellschaftern,
nicht gegenüber der Gesellschaft.
 
3.1 Random House, LUEBBE and, to the extent such right will not be exercised by
Random House and/or LUEBBE, Holtzbrinck shall be entitled, but not obliged, to
provide additional funding to the Company as set forth below ("Second Capital
Contribution"). The obligation by Random House, LUEBBE and/or, as the case may
be, Holtzbrinck to also make additional contributions shall only exist vis-à-vis
the other Shareholders but not the Company:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Gesellschafter /
Shareholder
zus’tzliche Beteiligung /
additional shareholding
 
Stammeinlage (EUR) /
nominal share (EUR)
Zuzahlung (EUR) /
additional contribution (EUR)
Random House
2,700
312,437.00
LUEBBE
600
67,126.00
Gesamt / Aggregate
3,300
379,563.00



3.2 Innerhalb von 4 Wochen nach Abschluss dieser 1. Ergänzungsvereinbarung
werden sich Random House und LUEBBE entscheiden, mit welchem Betrag sie an der
Zweiten Finanzierungstranche teilnehmen möchten, vorausgesetzt immer, dass die
Betr’ge die jeweils obengenannten Betr’ge nicht überschreiten, die zu
übernehmenden Stammeinlagen jeweils ein Vielfaches von EUR 50 betragen und die
Zuzahlungen pro rata geleistet werden.
 
3.2 Within a period of 4 weeks after concluding this 1st Amendment, Random House
and LUEBBE shall decide which additional amount they wish to provide in the
Second Capital Contribution, provided that, however, such amounts must not be in
excess of the respective amounts set forth in the table above, the nominal
shares subscribed for must be a multiple of EUR 50 and the additional
contributions must be made pro rata.
3.3 Bis zu dem Umfang, in dem Random House und/oder LUEBBE nicht an der Zweiten
Finanzierungstranche teilnehmen möchten, ist Holtzbrinck berechtigt, aber nicht
verpflichtet, die nicht vollst’ndig ausgeübten Bezugsrechte wahrzunehmen und die
entsprechenden Zuzahlungen zu leisten.
 
3.3 Up to the extent Random House and/or LUEBBE do not wish to take part in the
Second Capital Contribution, Holtzbrinck shall be entitled, but not obliged, to
exercise such not fully used subscription rights and make the respective
additional contributions.
3.4 Innerhalb von 15 Bankarbeitstagen nach Ablauf des genannten
4-Wochen-Zeitraums werden die Gesellschafter eine Gesellschafterversammlung
abhalten, in der sie unter Bezugsrechtsverzicht der Gesellschafter eine
Kapitalerhöhung in dem von Random House, LUEBBE und/oder Holtzbrinck
wahrgenommenen Umfang beschließen und ausschließlich Random House, LUEBBE
und/oder Holtzbrinck zur Übernahme der jeweiligen Stammeinlagen zulassen werden.
 
3.4 Within 15 working days after the lapse of the 4-week-period the Shareholders
shall convene for a shareholders' meeting resolving upon such capital increase
as exercised by Random House, LUEBBE and/or Holtzbrinck, as the case may be, the
Shareholders waiving their rights to subscribe for new shares and admitting only
Random House, LUEBBE and/or Holtzbrinck, as the case may be, to subscribe for
the respective shares.
3.5 Die Zahlung oder jeweiligen Zahlungen auf die Stammeinlage sind in bar zu
leisten und innerhalb von 5 Bankarbeitstagen nach dem Kapitalerhöhungsbeschluss
fällig. Die Zuzahlung oder die jeweiligen Zuzahlungen in die Kapitalrücklage
sind in bar zu leisten und innerhalb von 10 Bankarbeitstagen nach dem
Kapitalerhöhungsbeschluss fällig.
 
3.5 The contribution or the respective contributions on the nominal share shall
be due for payment in cash within 5 banking days after the resolution on the
capital increase. The additional contribution into the capital reserves shall be
due for payment in cash within 10 banking days after such resolution.
 
4. Änderung und Fortgeltung der Gesellschaftervereinbarung
 
4. Amendment and Continued Validity of Shareholder Agreement
4.1 Ziff. 10.1 der Gesellschaftervereinbarung wird ersatzlos aufgehoben.
Ziff. 10.2 wird zu Ziff. 10.
 
4.1 Sec. 10.1 of the Shareholder Agreement shall be deleted and no longer be
valid. Sec. 10.2 becomes sec. 10.
4.2 Im Übrigen bleibt die Gesellschaftervereinbarung in vollem Umfang zwischen
den Parteien gültig. Insbesondere gilt Ziff. 8 (Liquidationsvorzug) auch für die
aufgrund dieser 1. Ergänzungsvereinbarung geschaffenen neuen Geschäftsanteile
und geleisteten Zuzahlungen.
 
4.2 Otherwise, the Shareholder Agreement shall continue to be valid among the
Parties. In particular, sec. 8 (Liquidation Preference) shall also apply for the
new shares subscribed and additional contributions made to the Company pursuant
to this 1st Amendment.
5. Verschiedenes
 
5. Miscellaneous
5.1 VRH tritt diesem Vertrag nur insoweit bei, als VRH hiermit die Erfüllung der
Verpflichtungen von Random House gemäß dieser 1. Ergänzungsvereinbarung
garantiert.
 
5.1 VRH joins this 1st Amendment only to the extent that VRH hereby guarantees
the obligations and performance of Random House under this 1st Amendment.
 
5.2 Änderungen oder Ergänzungen dieses Vertrages sind nur wirksam, wenn sie von
allen Parteien in Schriftform vorgenommen wurden, soweit nicht gesetzlich eine
strengere Form erforderlich ist.
 
5.2 Any amendments to this Agreement shall be invalid unless acknowledged in
writing by the parties hereto except to the extent a stricter form is required
by mandatory law.
5.3 Die Kosten der Beurkundung dieses Vertrages werden von der Gesellschaft
getragen. Alle weiteren Kosten die im Rahmen dieser Vereinbarung einer Partei
entstehen (z.B. Beauftragung eigener Rechtsanwälte, Steuerberater, Finanzberater
etc.), trägt die jeweilige Partei (d. h. im Falle der externen deutschen
Rechtsberatung die Gesellschaft) selbst.
 
5.3 The cost of notarization of this Agreement shall be borne by the Company.
All other internal cost or the costs incurred as a result of the engagement of
advisers such as, but not limited to, legal, tax or financial advisers (i.e. for
the assignment of own lawyers, consultants) shall be born by the respective
party to this agreement incurring the cost (i.e. external cost for German legal
advice shall be borne by the Company).
5.4 Beglaubigte Abschriften dieser Vereinbarung erhalten:
 
5.4 Certified copies of this Agreement shall be forwarded to
- jede der Parteien;
 
- each of the parties hereto;
- Rechtsanwalt Edwin Martin, DLA Piper Rudnick, 1775 Wiehle Avenue, Reston, VA
20190 - 5159, USA;
 
- attorney at law Edwin Martin, DLA Piper Rudnick, 1775 Wiehle Avenue, Reston VA
20190 - 5159, USA;
- Rechtsanwalt Philipp von Braunschweig, P+P Pöllath + Partner,
Kardinal-Faulhaber-Str. 10, 80333 München, Deutschland.
 
- attorney at law Philipp von Braunschweig, P+P Pöllath + Partners,
Kardinal-Faulhaber-Str. 10, D-80333 Munich, Germany.
5.5 Dieser Vertrag unterliegt ausschließlich deutschem Recht (ohne Anwendbarkeit
deutscher Bestimmungen des Internationalen Privatrechts).
 
5.5 This Agreement shall be exclusively subject to German law (without giving
effect to its principles of conflicts of laws).
5.6 Sollten einzelne Bestimmungen dieses Vertrages unwirksam oder undurchführbar
sein oder werden, so bleibt die Wirksamkeit der übrigen Bestimmungen hiervon
unberührt. Anstelle der unwirksamen oder undurchführbaren Bestimmung haben die
Parteien diejenige wirksame und durchführbare Bestimmung zu vereinbaren, die dem
wirtschaftlichen Zweck der unwirksamen oder undurchführbaren Bestimmung am
n’chsten kommt. Entsprechendes gilt für die erg’nzende Vertragsauslegung.
 
5.6 In case any provision hereof shall be or become invalid or ineffective, the
effectiveness of the remaining provisions shall remain unaffected thereby. In
lieu of the invalid or ineffective provision, the parties shall agree on such
valid and effective provision as most closely corresponds to the economic
purpose of the invalid or ineffective provision. The same shall apply mutatis
mutandis with regard to supplementary interpretation of the Agreement.
5.7 Die Parteien werden sich bemühen, etwaige Streitigkeiten zun’chst durch
unverzüglich zu beginnende ernsthafte direkte Verhandlungen beizulegen. Diese
Verhandlungen sind von den jeweils zust’ndigen Sachbearbeitern der Parteien zu
führen. Innerhalb jeder Partei ist die Zust’ndigkeit insoweit auf die jeweils
höhere Führungsebene zu verlagern als dies für die Bemühungen um Beilegung
erforderlich oder zweckm’ßig ist. Kann die Streitigkeit nicht durch solche
Verhandlungen binnen 60 Tagen nach ihrem Beginn (bzw. innerhalb einer etwaigen
anderen von den Parteien vereinbarten Frist) beigelegt werden, erfolgt die
Beilegung verbindlich in einem Schiedsverfahren, für welches Anlage 7.7 zum
Kauf- und Abtretungsvertrag entsprechend gilt.
 
5.7 The Parties shall seek to resolve any such dispute between them first by
negotiating promptly with each other in good faith in direct negotiations. These
direct negotiations shall be conducted by the respective designated Relationship
Manager of each Party, and the dispute shall be escalated internally by each
Party as reasonably necessary or appropriate to seek resolution of the dispute.
If the Parties are unable to resolve the dispute between them through these
negotiations within 60 days following their commencement (or within such other
period as the Parties may otherwise agree upon), then any such disputes shall be
settled by binding arbitration for which Exhibit 7.7 to the Share Purchase
Agreement shall apply mutatis mutandis.
5.8 Rechtlich verbindlich ist ausschließlich der englische Text dieser
1. Ergänzungsvereinbarung. Der deutsche Text ist lediglich eine zu
Informationszwecken erstellte Übersetzung.
 
5.8 Only the English version of this 1st Amendment shall be legally binding. The
German text constitutes merely a convenience translation.
5.9 Alle Mitteilungen, die nach dieser Vereinbarung gegenüber Audible abzugeben
sind, haben in englischer Sprache zu erfolgen oder müssen mit einer beglaubigten
Übersetzung in die englische Sprache versehen sein. Mitteilungen, die nicht in
englischer Sprache erfolgen oder denen keine beglaubigte Übersetzung in die
englische Sprache beigefügt ist, sind nicht geeignet, den Lauf von Fristen nach
dieser Vereinbarung oder anwendbarem deutschem Recht auszulösen.
 
 
5.9 Any communication or notification under this Agreement which is to be made
to Audible Inc. has to be in the English language or - if not in the English
language - has to be accompanied by a certified English translation. Should the
communication or notification not be made in English language nor be accompanied
by a certified English translation such communication or notification is not
capable of triggering the commencement of any time periods or deadlines
applicable under this Agreement or under the applicable German law.



 